DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 12/29/2021 is acknowledged.
Claims 1-3, 13, 14, and 18-20 have been amended.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US20190123963A1), hereafter Tang.

Regarding claim 13,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a method, comprising receiving, by a user device comprising a processor via a network device of a network, an allocation of a network slice that was previously assigned, by an assigning device, with a first capacity of a resource of the network to support the network slice providing a network service to be used by the user device (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user; paragraph 65-67; resource and service indicators corresponding to a user’s service level agreement/SLA).
Tang further shows using, by the user device, the network slice for operation of the user device and exceeding, by the user device during the using the network slice, the first capacity of the resource of the network (i.e. paragraph 144; resources exceeding maximum value defined in SLA), wherein the exceeding the first capacity was enabled during the using of the network slice for the user device prior to the exceeding based on a result of monitoring (i.e. Fig. 1; paragraph 5, 87-97) during the using the network slice, by the assigning device, the providing of the network service to the user device (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity for the network service based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).

Regarding claim 14,
Tang discloses the exceeding the first capacity was enabled for the user device prior to the exceeding based on the first capacity of the resource of the network having been modified to a second capacity of the resource of the network as the result of the monitoring (Fig. 1), and wherein the second capacity is greater than the first capacity of the resource of the network (i.e. Fig. 1; paragraph 144; decision either to scale-in or scale-out; prediction of parameters exceeding SLA).


Regarding claims 15 and 16,
Tang discloses enablement of the exceeding of the first capacity of the resource of the network prior to the exceeding was further based on a prediction of future usage, by the user device, of the resource of the network and a data store comprised of historical information associated with usage of the user device (i.e. paragraphs 74-76, 97, 108; prediction in combination with historic service indicator of network slice).

Regarding claim 17,
Tang discloses the network slice was previously assigned to support the network slice based on a service level agreement specifying a guideline for assigning the first capacity of the resource of the network and for the monitoring of the using of the network slice, and wherein enablement of the exceeding of the first capacity of the resource of the network prior to the exceeding was in accordance with the service level agreement (i.e. paragraphs 25-31, 67).








Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kidd et al. (USP 11115292B2), hereafter Kidd.

Regarding claim 1,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a device, comprising a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (i.e. Fig. 4, 9-11, 14; paragraph 44, 62, 189-192).  
Tang shows operations comprising identifying a slice configuration of a network slice that was allocated to a user device (i.e. paragraphs 61-66; Fig. 7, S701-704), the slice configuration being based on a characteristic of the user device and a network service to be used by the user device (i.e. resource and service indicators corresponding to a user’s service level agreement/SLA; paragraph 65-67), wherein a capacity of a resource of a network device of a network was previously assigned to support the network slice based on the slice configuration (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user).
i.e. Fig. 1; paragraph 5, 87-97) and, based on the monitored usage, identifying a change in the capacity of the resource to maintain support of the network service at a threshold quality of service, resulting in an identified change (e.g. Fig. 1, S13 “elastic scaling decision result”; paragraph 67; if bandwidth provided by the operator is less than the SLA threshold of 50MB requires compensation to the user via elastic scaling), and based on the identified change, modifying the capacity of the resource assigned to support the network slice (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).

	Though providing a specific example, Tang does not expressly disclose maintaining support of the network service at a threshold quality of service.
	Kidd discloses analogous dynamic slice bandwidth multiplexing based on slice priority (Title) in which slice-based network management dynamically changes total allocated bandwidth in order to maintain support of the network service at a threshold quality of service (Fig. 1, 120-130; Background; Col. 6-7, lines 4-32; relates SLA to QoS including modifying resources with respect to maintaining support of the network service at a threshold quality of service).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by maintaining support of the network service at a 

Regarding claim 18,
Tang (Title; Method and Apparatus for Managing Resources of Network Slice) discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of an assigning device, facilitate performance of operations (i.e. Fig. 4, 9-11, 14; paragraph 44, 62, 189-192).
identifying a slice configuration of a network slice that was allocated to a user device via a network (i.e. paragraphs 61-66; Fig. 7, S701-704), the slice configuration being based on a characteristic of the user device and a network service to be used by the user device (i.e. resource and service indicators corresponding to a user’s service level agreement/SLA; paragraph 65-67), wherein a capacity of a resource of the network accessible via network devices of the network was previously assigned to support the network slice based on the slice configuration (i.e. Fig. 7, S701-704; initial network slice creation includes orchestration ration parameter requested by user).
Tang further shows facilitating monitoring usage, by the user device, of the resource of the network, during the usage of the resource of the network, resulting in monitored resource usage of the network slice (i.e. Fig. 1; paragraph 5, 87-97) and, based on the monitored usage, identifying a change in the capacity of the resource to maintain support of the network service at a threshold quality of service, resulting in an identified change (e.g. Fig. 1, S13 “elastic scaling decision result”; paragraph 67; if bandwidth provided by the operator is less than the SLA threshold of 50MB requires compensation to the user via elastic scaling), and based on the identified change, assigning, during the usage of the resource, additional capacity for the resource of the network based on and during the monitored resource usage of the network slice and a data structure of historical information associated with the network (i.e. Fig. 1, S11-14; Fig. 7, 705-706; acknowledge and enact scaling in/out of network slice capacity based on monitoring and decision result, update of user requested orchestration parameter, predicted and historic indicators/trends).
	
	Though providing a specific example, Tang does not expressly disclose maintaining support of the network service at a threshold quality of service.
	Kidd discloses analogous dynamic slice bandwidth multiplexing based on slice priority (Title) in which slice-based network management dynamically changes total allocated bandwidth in order to maintain support of the network service at a threshold quality of service (Fig. 1, 120-130; Background; Col. 6-7, lines 4-32; relates SLA to QoS including modifying resources with respect to maintaining support of the network service at a threshold quality of service).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by maintaining support of the network service at a threshold quality of service, as shown by Kidd, thereby enabling dynamic management based on slice priority/QoS levels, total slices, and historical slice throughput.  


Regarding claim 2,
Tang discloses operations further comprise, based on and during the monitored usage of the network slice, predicting a future required capacity of the resource to support the network slice, and wherein facilitating the modifying the capacity of the resource assigned to support the network slice is further based on the future required capacity of the resource (i.e. paragraphs 97, 144; modifying network slice resource allocation based on prediction).
Regarding claims 3 and 4,
Tang discloses facilitating the modifying the capacity of the resource is further based on historical usage information of the user device associated with the network device of the network comprised in a data store (i.e. paragraphs 74-76, 97, 108; prediction in combination with historic service indicator of network slice).
Regarding claim 5,
Tang discloses historical information associated with the network comprises historical information regarding usage of user devices determined to be similar to the user device based on a defined similarity criterion (i.e. template/SLA/orchestration parameter; paragraphs 25-31, 61-67, 97, 108).
Regarding claim 6,
Tang discloses identifying a pattern of usage of the user device based on and during the monitored usage, resulting in an identified pattern of usage, and wherein the historical information associated with the network comprises historical information regarding user devices with patterns of usage determined to be similar to the identified pattern of usage (i.e. paragraph 97; prediction by pattern matching
Regarding claim 9,
Tang discloses the slice configuration comprises a service level agreement specifying a guideline for the capacity of the resource to be assigned to support the network slice (i.e. paragraphs 28-31, 67).

Regarding claims 10-12,
Tang discloses the slice configuration was further based on an enhanced mobile broadband network or ultrareliable low latency, or massive machine to machine communications profile (i.e. paragraph 60-70, 157-160; eMBB, ultra-reliable and/or MTC network slice).

Regarding claim 19,
Tang discloses the assigning the additional capacity for the resource of the network was further based on a prediction of future usage, by the user device, of the resource of the network (i.e. paragraphs 97, 108).

Regarding claim 20,
Tang discloses the data structure was configured to facilitate analysis based on machine learning, and wherein the operations further comprise generating the prediction of future usage based on a machine learning regression analysis of the historical information (i.e. Fig. 5, 509; paragraphs 70, 97).

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Kidd in view of Chen et al. (USP 10505616B1), hereafter Chen.

Regarding claims 7 and 8,
Tang does not expressly show an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with the network device.
Chen discloses a method and apparatus for machine learning based beam optimization (Title) including an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with network slicing for the network device (Fig. 12A, 13A, 14A, 18, 20; Background; Col. 15, lines 35-59; training of neural network for beam optimization based on UE history for maintaining 5G network slicing QoS among eMBB, URLL and mMTC services).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tang by providing an artificial neural network generated based on a training process of a first portion of historical information associated with the network device and optimizing the artificial neural network based on a second portion of historical information associated with the network device, as shown by Chen, thereby ensuring QoS according to a particular user’s SLA.

Response to Arguments
6.	Arguments filed 12/29/2021 have been considered but they are not persuasive. 
In the Remarks on pg. 7-8 of the Amendment, Applicant contends that a “general agreement” was reached that Tang does not modify resource capacity to particularly support a network service, and that the present claim amendments are based on this agreement. 
The Examiner respectfully disagrees.  As shown in the interview summary, no such agreement was reached.  Potential amendments regarding differentiated service were discussed and compared to the cited disclosure of Tang, but no agreement was reached that Tang fails to disclose modifying resource capacity to particular support a network service, as alleged by Applicant.  To the contrary, as now expressly shown in the rejection, at least paragraphs 65-67 of Tang clearly show supporting a network service through disclosure of a “service indicator”, in addition to “resource indicator”, which are defined within a Service Level Agreement (SLA) between the network service operator/content provider and the user/subscriber of the network service.  Tang further provides an example of a threshold for network bandwidth provided in the SLA that triggers slice management (i.e. scaling) to compensate the user.  To the extent that Tang fails to expressly disclose a “threshold quality of service” as in amended claims 1 and 18, the newly-cited Kidd reference is used to show this limitation more explicitly, in combination 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477